


Exhibit 10.20

 

Carlisle Corporation

Supplemental Pension Plan

 

(as amended and restated effective December 12, 2011)

 

--------------------------------------------------------------------------------


 

Table of Contents

 

ARTICLE 1.

 

Establishment and Restatement of the Plan

1

1.1

 

Restatement of the Plan

1

1.2

 

Purpose

1

1.3

 

Application of the Plan

1

ARTICLE 2.

 

Definitions and Construction

1

2.1

 

Definitions

1

2.2

 

Gender and Number

2

2.3

 

Severability

2

2.4

 

Applicable Law

3

ARTICLE 3.

 

Participation

3

3.1

 

Eligibility

3

3.2

 

Participation

3

ARTICLE 4.

 

Benefits

3

4.1

 

Eligibility for Benefits

3

4.2

 

Amount of Benefits

4

4.3

 

Form of Payment and Commencement Date

4

4.4

 

Forfeiture for Gross Misconduct

5

4.5

 

Preretirement Death Benefits

5

4.6

 

Post-Retirement Death Benefits

5

4.7

 

Reemployment

5

ARTICLE 5.

 

Administration and General Provisions

5

5.1

 

Administration

6

5.2

 

Claims and Appeals Procedures

6

5.3

 

Funding of the Plan

6

5.4

 

Payment of Expenses

6

5.5

 

Indemnity for Liability

6

5.6

 

Incompetence

7

5.7

 

Nonalienation

7

5.8

 

Employer-Employee Relationship

7

5.9

 

Effect on Other Benefit Plans

7

5.10

 

Tax Liability

7

ARTICLE 6.

 

Change in Business Form, Amendment, and Termination

7

6.1

 

Change of Business Form

7

6.2

 

Amendment and Termination

8

 

 

 

 

Appendix A

 

Supplemental Retirement Benefits

 

--------------------------------------------------------------------------------


 

ARTICLE 1.
Establishment and Restatement of the Plan

 

1.1          Restatement of the Plan

 

Carlisle Corporation maintains the Carlisle Corporation Supplemental Pension
Plan to provide supplemental retirement benefits to a select group of management
employees of the Company and its affiliates, including the Company’s parent
corporation, Carlisle Companies, Incorporated (“Carlisle”). Carlisle entered
into an employment letter agreement dated June 5, 2007 with David A. Roberts
(the “Employment Letter”) pursuant to which Carlisle agreed to cause the Plan to
be amended to provide Mr. Roberts the retirement benefits he would have accrued
under the retirement plans of his prior employer if he had remained employed
until he attained age 65. Consistent with the Employment Letter, the Company
desires to amend the Plan to increase the retirement benefit payable under the
Plan to Mr. Roberts for service past age 65, to reflect an update in
Mr. Roberts’ projected final average compensation from the Carlisle and to meet
other current needs. This instrument sets forth the terms and provisions of the
amended and restated Plan.

 

1.2          Purpose

 

The purpose of the Plan is to provide retirement or survivor’s benefits under
the circumstances described in (a), (b), and (c) below.

 

(a)          Effective as of February 9, 1988, to provide to the Employee or his
survivor(s) eligible to receive payments under the Retirement Plan for Employees
of Carlisle Corporation (the “Retirement Plan”) that portion of such person’s
benefit which is not payable under the Retirement Plan due to the maximum annual
benefits limitation under Code section 415. To this extent the Plan is intended
to provide solely for benefits for certain employees in excess of the
limitations imposed by section 415 of the Internal Revenue Code of 1986
(“Code”), within the meaning of section 3(36) of the Employee Retirement Income
Security Act of 1974 (the “Act”).

 

(b)          Effective as of January 1, 1994, to provide to the Employee or his
survivor(s) eligible to receive payments under the Retirement Plan that portion
of such person’s benefit that is not payable under the Retirement Plan due to
the compensation limitation under Code section 401(a)(17) or the
nondiscrimination rules under Code section 401(a)(4).

 

(c)          Effective as of February 1, 1994, to provide to the Employee or his
survivor(s) a supplemental retirement benefit to those persons listed in and for
the amounts specified in Appendix A attached to and made a part of the Plan. To
the extent benefits are payable under this subsection and under
subsection (b) above, the Plan is intended to provide unfunded deferred
compensation benefits for a select group of management or highly compensated
employees within the meaning of section 201(2) of the Act.

 

1.3          Application of the Plan

 

The terms of this Plan are applicable only to eligible Employees who are in the
active employ of the Employer on or after the Effective Date. Benefits for
Participants in the Plan who retired or whose employment terminated prior to the
Effective Date shall be as provided under the Plan as in effect at the time of
such retirement or termination.

 

ARTICLE 2.
Definitions and Construction

 

2.1          Definitions

 

Whenever used in the Plan, the following terms shall have the meaning set forth
below unless the context clearly indicates otherwise.

 

1

--------------------------------------------------------------------------------


 

(a)          “Act” means the Employee Retirement Income Security Act of 1974, as
now in effect or hereafter amended.

 

(b)          “Affiliate” means the Company and any other corporation which
together with the Company is a member of a “controlled group of corporations” as
defined in Code section 414(b).

 

(c)          “Benefit Commencement Date” means the date as of which a
Participant’s retirement benefit is to commence under the Plan.

 

(d)          “Board of Directors” means the Board of Directors of the Company.

 

(e)          “Code” means the Internal Revenue Code of 1986, as now in effect or
hereafter amended.

 

(f)           “Committee” means the Carlisle Corporation Pension and Insurance
Committee appointed by the Board of Directors of the Company.

 

(g)          “Company” means Carlisle Corporation, and any organization that is
a successor thereto.

 

(h)          “Effective Date” of the amended and restated Plan means
December 12, 2011. The Plan was adopted and established by the Company effective
as of February 9, 1988.

 

(i)           “Employee” means any employee of the Company or other Employer.

 

(j)           “Employer” means the Company and any Affiliate of the Company
which is a party to a Retirement Plan.

 

(k)          “Participant” means an Employee who has satisfied the conditions of
sections 3.1 and 3.2.

 

(l)           “Plan” means the Carlisle Corporation Supplemental Pension Plan as
provided herein and as subsequently amended from time to time.

 

(m)         “Retirement Plan” means (1) the Retirement Plan for Employees of
Carlisle Corporation and (2) any other defined benefit pension plan maintained
by the Employer which is designated by the Committee as a Retirement Plan, under
which plan retirement benefits may be limited under Code section 415, 401(a)(4),
or 401(a)(17).

 

(n)          “Specified Employee” means an Employee who, as of the date of the
Employee’s separation from service with the Employer, is a “key employee” of the
Employer. An Employee shall be a “key employee” for this purpose during the
twelve (12) month period beginning April 1 each year if the Employee met the
requirements of Section 416(i)(1)(A)(i), (ii) or (iii) of the Code (applied in
accordance with the regulations thereunder and disregarding Section 416(i)(5) of
the Code) at any time during the twelve (12) month period ending on the
immediately preceding December 31. For purposes of this Plan, the term
“separation from service” shall be defined as provided in Code Section 409A and
applicable regulations.

 

2.2          Gender and Number

 

Except when otherwise indicated by the context, any masculine terminology herein
shall include the feminine, and the definition of any term herein in the
singular shall also include the plural.

 

2

--------------------------------------------------------------------------------


 

2.3          Severability

 

In the event any provision of the Plan shall be held invalid or illegal for any
reason, any illegality or invalidity shall not affect the remaining parts of the
Plan, but the Plan shall be construed and enforced as if the illegal or invalid
provision had never been inserted, and the Company shall have the privilege and
opportunity to correct and remedy such questions of illegality or invalidity by
amendment as provided in the Plan.

 

2.4          Applicable Law

 

The Plan shall be governed, construed, and administered in accordance with the
laws of the State of North Carolina.

 

ARTICLE 3.
Participation

 

3.1          Eligibility

 

An Employee described in section 1.2(a) or (b) above who is entitled to
retirement benefits pursuant to a Retirement Plan will be eligible to
participate under this Plan provided that:

 

(a)           the Employee’s participation in the Plan has been approved by the
Committee; and

 

(b)           payments that would otherwise have been made to the Employee under
the Retirement Plan have been reduced by the limitation on such payments set
forth in the Retirement Plan, as required by Code section 415, 401(a)(4), or
401(a)(17).

 

An Employee described in section 1.2(c) above shall be eligible for
participation under this Plan as of the date determined by the Committee and
specified in Appendix A to the Plan.

 

3.2          Participation

 

A person who is eligible for retirement or survivor benefits as described in
section 3.1 shall become a Participant in the Plan as of the first day of the
calendar year in which such person meets the eligibility conditions in section
3.1 above.

 

The Committee may provide for the discontinuation of future benefit accruals for
any Participant at any time, provided that such a Participant shall retain the
right to receive benefits accrued prior to such discontinuation as provided
herein

 

ARTICLE 4.
Benefits

 

4.1          Eligibility for Benefits

 

(a)          Supplemental Normal Pension. A Participant who retires after he
attains his normal retirement age under the Retirement Plan (i.e., age 65 and at
least five years of vesting service under the Retirement Plan for Employees of
Carlisle Corporation) shall be eligible to receive a supplemental normal pension
under the Plan.

 

(b)          Supplemental Early Pension. A Participant who retires after he
attains his early retirement age under the Retirement Plan (i.e., age 55 and at
least ten years of vesting service under the Retirement Plan for Employees of
Carlisle Corporation) shall be eligible to receive a supplemental early pension
under the Plan.

 

(c)          Supplemental Disability Pension. A Participant whose employment
terminates due to total and permanent disability as defined in the Retirement
Plan shall be eligible to receive a supplemental disability pension under the
Plan.

 

3

--------------------------------------------------------------------------------


 

The Employers do not intend to provide for a vested retirement benefit under the
Plan.

 

4.2          Amount of Benefits

 

(a)          General. The monthly supplemental pension benefit payable to a
Participant at or after age 65 in the form a single life annuity shall be equal
to —

 

(1)         in the case of a benefit described in section 1.2(a) or (b), the
difference between (A) and (B) where —

 

(A)            is the amount of the monthly normal or disability retirement
benefit that would have been payable under the Retirement Plan if the
limitations in Code sections 415, 401(a)(4), and 401(a)(17) were not applied;
and

 

(B)            is the amount of the monthly normal or disability retirement
benefit payable under the Retirement Plan; or

 

(2)         in the case of a benefit described in section 1.2(c), the amount
specified in Appendix A of the Plan.

 

(b)          Payments at Other Times and in Other Forms. If a supplemental
pension payable under the Plan becomes payable at a time other than age 65 or
becomes payable in a form of payment other than a single life annuity, the
amount of the supplemental pension payable under the Plan shall be computed
using the same actuarial factors and assumptions, including early commencement
factors for a supplemental early pension, used to compute the benefit payable
under the Retirement Plan.

 

(c)          Discontinued Benefit Accruals. The supplemental pension payable to
an eligible Participant under 4.1 with respect to whom benefit accruals were
discontinued under 3.2 prior to the Participant’s retirement or termination of
employment due to total permanent disability shall be determined based on the
amount determined under (a)(1)(A) as of the date of discontinuation of benefit
accruals, and the amount determined under (a)(1)(B) as of the date of retirement
or termination due to total permanent disability.

 

4.3          Form of Payment and Commencement Date

 

(a)          Normal Form. The normal form of payment of a supplemental pension
benefit under the Plan shall be

 

(1)           a single life annuity for an unmarried Participant, payable
monthly as of the first day of the month and commencing at the time specified in
subsection (c) below; or

 

(2)         for a married Participant, the automatic post-retirement (joint and
survivor) surviving spouse benefit under the Retirement Plan.

 

(b)          Optional Forms. Upon an irrevocable written election filed with the
Committee at least 90 days prior to the Participant’s retirement date, the
benefit to which the Participant is entitled under subsection (a) above shall be
payable under one of the post-retirement optional forms of payment that are
provided under the Retirement Plan. Such form need not be the same form of
payment as selected by the Participant under the Retirement Plan. Any of these
forms of monthly or lump sum payment shall have an actuarial value that is
equivalent to the normal form of benefit, determined in accordance with the
actuarial factors used to determine such forms under the Retirement Plan.

 

Notwithstanding the foregoing, on and after January 1, 2000 benefits under this
Plan shall not be payable in the form of a lump sum payment.

 

4

--------------------------------------------------------------------------------

 

(c)          Commencement Date.  Supplemental pension benefits payable under
section 4.2 shall commence as of the first day of the month coinciding with or
immediately following the date of the Participant’s separation from service;
provided, however, if a Participant is a Specified Employee as of the date of
the Participant’s separation from service, the benefits that would otherwise be
payable during the six (6) month period commencing on the date of the
Participant’s separation from service (for reasons other than the Participant’s
death ) shall be accumulated and the Participant’s right to receive payment of
such accumulated amount will be delayed until the first day of the seventh month
following the Participant’s separation from service and paid on such date,
without interest, and the normal payment schedule for the remaining benefits
will commence at that time.

 

4.4          Forfeiture for Gross Misconduct

 

Notwithstanding this Article 4, any supplemental pension which a Participant is
receiving, or for which he may be eligible, under section 4.2 shall be
forfeited, and a Participant or the Participant’s beneficiary shall have no
right to such benefit, if the Committee or the Company determines that the
Participant has engaged in “gross misconduct,” for example, if he -

 

(a)          has engaged in competition with the Employer or an Affiliate of the
Employer or has gone to work for a competitor;

 

(b)          has revealed trade secrets, or has otherwise engaged in a willful,
deliberate, or gross act of commission or omission which is injurious to the
finances or reputation of the Employer or its Affiliate;

 

(c)          has engaged in conduct determined to be a conflict of interest
contrary to the interests of the Employer or its Employees; or

 

(d)          has committed gross malfeasance or gross misfeasance in connection
with his rendering of service to the Employer.

 

4.5          Preretirement Death Benefits

 

A preretirement death benefit shall be payable under this section to a surviving
spouse or other beneficiary of a Participant who is an active Employee if a
preretirement death benefit payable to such person under the Retirement Plan is
affected by the limitations in Code section 415, 401(a)(4), or 401(a)(17) or
related limitations.  Such preretirement death benefit shall be computed on the
same basis as supplemental pension payments are determined under section 4.2 and
shall be paid in the same forms as are available under the Retirement Plan. 
Preretirement death benefits shall be forfeitable in the same manner as
retirement benefits in accordance with the provisions of section 4.4.

 

Notwithstanding the foregoing, on and after January 1, 2000 preretirement death
benefits under the Plan shall not be payable in the form of a lump sum payment.

 

4.6          Post-Retirement Death Benefits

 

The only post-retirement death benefits under the Plan shall be under the
optional forms of payment described in section 4.3(b).

 

4.7          Reemployment

 

Upon reemployment of a Participant after his Benefit Commencement Date, his
supplemental pension benefits shall be suspended until his subsequent
retirement.

 

5

--------------------------------------------------------------------------------


 

ARTICLE 5.
Administration and General Provisions

 

5.1          Administration

 

The Committee shall have authority to interpret the Plan, to adopt and revise
rules and regulations relating to the Plan, to determine the conditions subject
to which any benefits are payable, to have exclusive authority and discretion to
construe any uncertain or disputed term or provision of the Plan, and to make
any other determinations which it believes necessary or advisable for the
administration of the Plan, including altering or amending the Plan from time to
time, so long as no alternation or amendment alters, impairs, or reduces the
accrued benefits of any Participant under the Plan prior to the effective date
of such alteration or amendment unless the alteration is made as a result of a
Participant’s gross misconduct.  All determinations and interpretations by the
Committee shall be made by majority vote and shall be final and binding on any
Participant claiming benefits under the Plan and shall be given deference in all
courts of law to the extent allowed by applicable law.

 

5.2          Claims and Appeals Procedures

 

All claims for benefits under the Plan shall be in writing and submitted to the
Committee as administrator.  If the Committee denies a claim in whole or in
part, it shall notify the Participant of its determination in writing within 90
days of receiving the claim.  The written determination shall include the
reasons for the Committee’s decision in laymen’s terms, specific references to
pertinent Plan provisions, a description of any information or material
necessary to perfect the claim, and a description of the review procedures set
forth below.  The period for making the determination may be extended for up to
an additional 90 days, if necessary, provided the Committee notifies the
Participant of the extension within the initial 90-day period.

 

The Participant may request a review of a complete or partial denial of a
claim.  The request must be made in writing within 60 days after the Participant
receives the denial and should be submitted to the Committee.  The request
should be accompanied by documents or records in support of the Participant’s
appeal.

 

If the Committee still believes that the Participant is not entitled to the
benefits claimed, it shall afford the Participant or the Participant’s
representative a reasonable opportunity to appear personally, submit issues and
comments in writing, and review pertinent documents.  The Committee shall render
its final decision, with specific reasons in writing, and send the decision to
the Participant in writing within 60 days of the request for review.  If
necessary, the period for making the decision shall be extended for up to an
additional 60 days, provided the Committee notifies the Participant of the
extension within the initial 60-day period.  The decision upon review shall be
final.

 

5.3          Funding of the Plan

 

Benefits under the Plan shall be paid out of the general assets of the
Employer.  Benefits payable under the Plan shall be reflected on the accounting
records of the Employer but shall not be construed to create or require the
creation of a trust, custodial, or escrow account.  No Employee or Participant
shall have any right, title, or interest whatever in or to any investment
reserves, accounts, or funds that the Employer may purchase, establish, or
accumulate to aid in providing benefits under the Plan.  Nothing contained in
the Plan, and no action taken pursuant to its provisions, shall create a trust
or fiduciary relationship of any kind between the Employer and an Employee or
any other person.  Neither a Participant nor survivor or beneficiary of an
Employee shall acquire any interest greater than that of an unsecured creditor.

 

5.4          Payment of Expenses

 

The expenses of administering the Plan shall be paid by the Company.

 

5.5          Indemnity for Liability

 

The Company shall indemnify each member of the Committee, and each other person
acting at the direction of the Committee, against any and all claims, losses,
damages, expenses, including counsel fees, incurred by such persons and any
liability, including any amounts paid in settlement with the Committee’s
approval, arising from such person’s action or failure to act, except when the
same is judicially determined to be attributable to the gross negligence or
willful misconduct of such person.

 

6

--------------------------------------------------------------------------------


 

5.6          Incompetence

 

Every person receiving or claiming benefits under the Plan shall be conclusively
presumed to be mentally competent until the date on which the Committee receives
a written notice, in a form and manner acceptable to the Committee, that such
person is incompetent, and that a guardian, conservator, or other person legally
vested with the care of his person or estate has been appointed; provided,
however, that if the Committee shall find that any person to whom a benefit is
payable under the Plan is unable to care for his affairs because of
incompetency, any payment due (unless a prior claim therefor shall have been
made by a duly appointed legal representative) may be paid as provided in the
Retirement Plan.  Any such payment so made shall be a complete discharge of
liability therefor under the Plan.

 

5.7          Nonalienation

 

No benefit payable at any time under the Plan shall be subject in any manner to
alienation, sale, transfer, assignment, pledge, attachment, garnishment, or
encumbrance of any kind, and shall not be subject to or reached by any legal or
equitable process (including execution, garnishment, attachment, pledge, or
bankruptcy) in satisfaction of any debt, liability, or obligation, prior to
receipt.  Any attempt to alienate, sell, transfer, assign, pledge, or otherwise
encumber any such benefit, whether presently or thereafter payable, shall be
void.

 

5.8          Employer-Employee Relationship

 

The establishment of this Plans hall not be construed as conferring any legal or
other rights upon any Employee or any person for a continuation of employment,
nor shall it interfere with the rights of the Employer to discharge any Employee
or otherwise act with relation to him.  The Employer may take any action
(including discharge) with respect to any Employee or other person and may treat
such person without regard to the effect which such action or treatment might
have upon him as a Participant of this Plan.

 

5.9          Effect on Other Benefit Plans

 

Amounts credited or paid under this Plan shall not be considered to be
compensation for the purposes of the Retirement Plan or any other plans
maintained by the Employer.  The treatment of such amounts under other employee
benefit plans shall be determined pursuant to the provisions of such plans.

 

5.10        Tax Liability

 

The Employer may withhold from any payment of benefits hereunder any taxes
required to be withheld and such sum as the Employer may reasonably estimate to
be necessary to cover any taxes for which the Employee may be liable and which
may be assessed with regard to such payment.

 

ARTICLE 6.
Change in Business Form, Amendment, and Termination

 

6.1          Change of Business Form

 

The Company will not merge or consolidate with any other corporation or
organization, or permit its business activities to be taken over by any other
organization, unless and until the succeeding or continuing corporation or other
organization agrees to assume the rights and obligations of the Company herein
set forth.  The Company further agrees that it will not cease its business
activities or terminate its existence, other than as heretofore set forth in
this Article, without having made adequate provisions for the fulfilling of its
obligations hereunder.

 

7

--------------------------------------------------------------------------------


 

6.2          Amendment and Termination

 

The Company reserves the right to change or discontinue this Plan by action of
the Board of Directors in its discretion; provided, however, that in the case of
any person to whom benefits under this Plan had accrued upon termination of
employment prior to such Board of Directors action, or in the case of any
Employee who would have been entitled to benefits under this Plan had the
Employee’s employment ceased prior to such change or discontinuance, except as
otherwise provided in section 4.4, the benefits such person had accrued under
this Plan prior to such change or discontinuance shall not be adversely affected
thereby.

 

The Company intends for the Plan to comply with Code Section 409A.  In the event
that the Company reasonably determines that any Plan provision or procedure does
not comply with Code Section 409A, the Company shall adopt such Plan amendments
or adopt other policies or procedures that will bring the Plan and its
administration into compliance with Code Section 409A; provided that any such
Plan amendment, policy or procedure shall not reduce any Participant’s or
beneficiary’s benefit or rights under the Plan.

 

* * * * * * * * *

 

8

--------------------------------------------------------------------------------


 

Appendix A
Supplemental Retirement Benefits

 

This Appendix A is a part of and incorporated into the Plan and contains special
rules applicable only to the Participants described herein.  If any provision of
this Appendix A conflicts with any other provision of the Plan with respect to
Participants, the provisions of this Appendix A shall govern.

 

A.1          Other Top Hat Benefits

 

This paragraph covers —

 

(a)          a window supplemental early benefit; and

 

(b)          a supplemental pension benefit

 

to make up a participant’s accrued pension with a previous employer that was
forfeited for lack of vesting when he accepted employment with Carlisle
Corporation.

 

Name

 

Social Security Number

 

Monthly
Supplemental Payment

 

Myers, Malcolm

 

XXX-XX-3395

 

$

500.00

 

 

A.2          David A. Roberts

 

Mr. Roberts shall be entitled to receive a supplemental retirement benefit under
the Plan in accordance with the following paragraphs:

 

(a)            Amount of Benefit.  The monthly amount of the supplemental
retirement benefit payable to Mr. Roberts, expressed as a life annuity
commencing on January 1, 2015, shall be $38,250 provided Mr. Roberts remains
employed with the Employer until he attains age 67.  If Mr. Roberts ceases to be
employed with the Employer for any reason prior to his attainment of age 67, the
monthly amount of the supplemental retirement benefit payable to Mr. Roberts,
expressed as a life annuity commencing on January 1, 2015, shall be reduced by
$3,500 per month for each month by which the date benefit payments to
Mr. Roberts begin in accordance with (c) below precedes January 1, 2015.

 

(b)            Vesting.  Mr. Roberts shall become vested in the benefit as
follows if he remains employed with the Employer through the following vesting
dates:

 

Vesting Date

 

Vested Percentage

 

June 21, 2008

 

20

%

June 21, 2009

 

40

%

June 21, 2010

 

60

%

June 21, 2011

 

80

%

June 21, 2012

 

100

%

 

If not vested earlier in accordance with the foregoing schedule, Mr. Roberts
shall become vested in the benefit upon (i) Mr. Roberts’ involuntary separation
from service with the Employer for any reason other than gross and willful
misconduct, (ii) Mr. Roberts’ resignation from his employment with the Employer
for good reason, (iii) Mr. Roberts’ separation from service with the Employer
due to total and permanent disability as defined in the Retirement Plan, or
(iv) Mr. Roberts’ death.  For purposes of the foregoing, the terms “gross and
willful misconduct” and “good reason” shall have the respective meanings
ascribed to them in that certain employment letter agreement between Carlisle
Companies, Incorporated and Mr. Roberts dated June 5, 2007.

 

--------------------------------------------------------------------------------


 

Any portion of the benefit that is not vested on the date Mr. Roberts’
employment with the Employer separates from service shall be forfeited.

 

(c)            Benefit Commencement Date.  Payment of the vested portion of the
benefit shall commence as of the first day of the calendar month coinciding with
or next following Mr. Roberts’ separation from service with Employer; provided,
however, the monthly benefits that would otherwise be payable during the six
(6) month period commencing as of the date of Mr. Roberts’ separation from
service (for reasons other than his death) shall be accumulated and Mr. Roberts’
right to receive payment of such accumulated amount will be delayed until the
first day of the seventh month following his separation from service and paid on
such date, without interest, and the normal payment schedule for the remaining
benefits will commence at that time.  In the event payment of the benefit
commences prior to January 1, 2013, the amount of the benefit shall be reduced
(or increased) to an amount that is actuarially equivalent to the benefit
payable at January 1, 2013.  In the event payment of the benefit commences after
January 1, 2015, the amount of the benefit shall be increased to an amount that
is actuarially equivalent to the benefit payable at January 1, 2015.  Any such
actuarial decrease of increase shall be based on the same actuarial factors and
assumptions, including early commencement factors, used to compute actuarially
equivalent benefits payable under the Retirement Plan.

 

(d)          Method of Payment.  Mr. Roberts shall be entitled to elect, at any
time prior to the date payment commences, to receive the vested benefit in
accordance with one of the following methods of payment:

 

Option 1 (Single Life Level Annuity): a retirement income payable to Mr. Roberts
during his lifetime.

 

Option 2 (Contingent Life Annuity): a reduced retirement income payable to
Mr. Roberts during his lifetime and all (100%), three-fourths (75%), two-thirds
(66 2/3%) or one-half (50%) of such reduced retirement benefit payable after his
death to another person designated by Mr. Roberts, called the “contingent
annuitant,” during the lifetime of the contingent annuitants, if such contingent
annuitant survives him.

 

Option 3 (Life and Ten Years Certain Annuity): a reduced retirement income
payable to Mr. Roberts during his lifetime, with the provision that if his death
occurs before he has received 120 monthly payments, such payments will continue
to his designated beneficiary until a total of 120 monthly payments have been
made to Mr. Roberts and his beneficiary; or, if such beneficiary shall die prior
to receiving his full number of payments, the discounted value of the remaining
monthly payments will be paid in a lump sum to the beneficiary’s estate.

 

The monthly amount payable under Option 2 of 3 above shall have a value that is
equivalent to the monthly retirement benefit under Option 1, based on the same
actuarial factors and assumptions used to compute actuarially equivalent
benefits payable under the Retirement Plan.  In the event Mr. Roberts fails to
elect a method of payment, the Retirement Benefit shall be paid in accordance
with Option 1 above.

 

(e)               Death Benefit.  In the event Mr. Roberts dies prior to
commencement of his retirement benefit under the Plan and he was married at the
time of his death, Mr. Roberts’ surviving spouse shall be entitled to receive a
death benefit equal to the survivor benefit that would have been payable to his
surviving spouse if he had separated from service with the Employer after the
benefit had become fully vested and immediately prior to his death, commenced
receiving the benefit under Option 2 above with his surviving spouse as the 50%
contingent annuitant and then died.

 

--------------------------------------------------------------------------------
